DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 3/8/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112--Previous
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 59 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease, disorder or condition of the oral cavity, does not reasonably provide enablement for preventing same.  The specification does not enable any person skilled in the art to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to treating oral care issues. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Rautemaa et al. (Clin Microbiol Infect 2007; 13:1041-1047), stating, “The goal of modern dental care is oral health, but this cannot always be achieved or maintained” (Introduction). 
		

The breadth of the claims
Since the instant specification provides no limiting definition of the term “prevention”, the term will be interpreted expansively. The term “prevention” may vary widely in meaning, from “preventing” a disease from occurring to “preventing” it from progressing. Nor is the term limited by any time frame.
 	The claims are thus very broad insofar as they suggest that one will not experience the disease when taking the claimed agent; that should one get the disease, it will not worsen; or that following its treatment, it will not recur. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for prevention, other than treatment. The latter is corroborated by the working examples.  

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used prevent symptoms associated with diseases, disorders or conditions in the oral cavity as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-59 remain rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al., (US 2016/0331653).
	Maloney et al. teaches tooth whitening oral care products comprising “core shell silica particles, wherein each core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate; (iii) an orally acceptable carrier vehicle” (Abstact).

    PNG
    media_image1.png
    105
    480
    media_image1.png
    Greyscale
(p. 3, para. [0034])
	The metal of the metal silicate is taught to be “a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion” (p. 3, para. [0036]), for example “Ca2+, Mg2+, Zn2+, Sn2+. . . or mixtures thereof” (p. 3, para. [0046]), as per claim 40, 42-44.  Monovalent metal ion include Na+ and K+ (p. 3, para.[0038]; see also p. 4, para. [0052]), as per claim 45.
	The compositions further comprise “a calcium phosphate abrasive, e.g. tricalcium phosphate . . . dicalcium phosphate . . . calcium pyrophosphate (p. 7, para. [0105]), as per claim 41, where abrasive may be included in amounts of from “about 10 to about 60%” (Id), as per claims 48, 53; water in the range of “from 3 weight % to 30 weight % (Abstract), as per claim 51; unbound divalent metal, e.g. “zinc salts, may be included” (p. 7, para. [0112]), as per claim 52.
	The cores of the core shell silica particles may also comprise “a plurality” of metal silicate layers (p. 5, para. [0080]), as per claim 46; including where divalent metal ion comprises at least about 50% of the total metal silicate of the core shell silica particle (p. 4, para. [0063]), as per claim 47.
Since no amount soluble divalent metal ion is provided, it would have been obvious to have less than about 500 ppm, as per claim 49.
Since the prior art compositions comprise “0.001 to 10 weight%” of the core shell silica particles (p. 5, para. [0087]) and “up to 20 weight % total metal” per particle, it 
Since the particles are taught to vary in shape, “for example rod, needle, or ellipsoidal shapes . . . irregular shapes” (p. 4, para. [0079]), it would have been obvious for the CSS particles to have uneven surfaces, as per claim 57.
	The silica of the core shell silica particles may come from “a precipitated silica, a fumed silica and a fused silica” (p. 5, para. [0082]), as per claim 54, and have a diameter different (reduced) diameters from source, i.e. “The d(0.5) of the silica core may be from 1 to 15 nm less than the d(0.5) of the silica particles of the starting material” (p. 10, para. [0146]), as per claim 55-56. This reduced diameter would also make obvious the uneven surface of claim 57.
	Method of use includes treating inflammation, caries, dentin hypersensitivity, discolored teeth, as per claim 59, insofar as the compositions comprise core shell silica particles, fluoride, arginine, antibacterial, as well as anti-inflammatory agents (p. 6, para. [0098]).
	The prior art teaches a specific embodiment of a gel/paste (clm. 58) comprising glycerin, high cleaning silica (silica abrasive), water, thickening silica, polyethylene glycol, sodium lauryl sulfate, coreshell silica, titanium dioxide, sodium saccharin, xanthan gum, sodium carboxymethylcellulose, sodium fluoride, FD&C Blue#1 (p. 11, Example 2, para. [0159]).


Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Demarest et al. US 9,968,777.  Demarest et al. is pertinent for teaching “the therapeutic element may be positioned to contact one or more teeth, e.g., to apply an anti-cavity agent, such as fluoride or zinc solution (col. 4, lines 12-14).  


Response to Arguments
	i) Applicant argues that claim 59 is enabled for preventing disease insofar as “The prior art is filled with knowledge of oral care compositions and their effects on disease” (p. 6); “Applicant has further demonstrated that compositions of the invention provide superior anti-cavity benefits” (p. 7); “Applicant has demonstrated effectiveness of the invention within oral health models” (p. 8); “Example 6 . . . cites treatment twice a day . . . antibacterial effects of the present invention on anaerobic bacteria within human saliva” (p. 8).  
	The Examiner disagrees.
	According to applicant, prevention is “to keep something from happening or existing”.  Applicant has not demonstrated that the method of claim 59 keeps a disease, disorder or condition of the oral cavity from happening or existing. Effects on disease, 

	ii) Applicant argues that the claimed invention with silica abrasive provides unexpected results, as shown in Figures 1 and 2 (p. 9).
	Figures 1 and 2 depict average demineralization of Examples 4-7 comprising Zn-CSS.  According to the instant Specification, “These results demonstrate that the inventive combination of the present invention provides superior anti-cavity benefit to a substantially similar comparative composition” (p. 22, para. [0133]).
	Initially, the instant claims are not commensurate in scope with these data and, more importantly, the compositions of the prior art would have inherently possessed the anti-cavity benefit insofar as they comprise “Zn-CSS” (see p. 4, para. [0055] and [0064]), as per Examples 4-7 of Table 3 in the instant Specification.
It is well settled, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention” (MPEP 2145.II). In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.)
	Moreover, applicant’s data is not surprising insofar as zinc is an anti-cavity agent (see Technological Background above).
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                      




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.